The sole question presented and insisted upon in argument for appellant is that the amended act of September 30, 1919 (Acts of Alabama. p. 840), providing that no election under the stock law provisions of the law shall be held between November 1st and July 1st, does not apply when and election has been ordered by the proper authorities, before the adoption of the amendment, which time so provided was on November 4th, or at a time no contrary to the provisions of the law as it existed previous to the adoption of the amendment. This contention is not sound in law. The establishment of stock law districts or areas is dependent upon statutory provisions, and these provisions must in all things be carried out. All things many have been regular as to the sufficiency of the petition, the giving of the proper notices, and other steps as provided for by law, but these things could be of no avail unless the election, which is the culmination of the whole matter, is held at a time as provided by the then existing law. By such holding no vested rights are interfered with, no contractual relations are disturbed, but the legal efficacy of the election is determined by the procedure as outlined in the amendatory act, even through this act changed the time within which such elections should not be held, differing from that existent at the time the election was provided for. The time prescribed in the amendatory act must be observed just as if it was so written in the original law, where the election is held subsequent to the going into effect of the amendment. Eskridge v. Ditmars  Co., 51 Ala. 245; Cary v. Simmons, 87 Ala. 528,6 So. 416; Enslen v. Wheeler, 98 Ala. 206, 13 So. 473; Ex parte Buckley, 53 Ala. 42.
The demurrers to the pleas setting up the holding of such an election, as indicated above, were therefore properly sustained, and it follows that the judgment appealed from must be affirmed.
Affirmed.